KbewiN, J.
The first and only question to be considered is whether the order is appealable. The order appealed from shows that judgment was rendered without costs. We think it very clear under the repeated decisions of this court that an order denying costs is not appealable. Ernst v. Steamer Brooklyn, 24 Wis. 616; McHugh v. C. & N. W. R. Co. 41 Wis. 79; Hoey v. Pierron, 67 Wis. 262, 30 N. W. 692; Feske v. Adam, 132 Wis. 365, 112 N. W. 456. A judgment having been rendered without costs, the question of whether the defendant was entitled to costs could only be raised by an appeal from the judgment. The order appealed from does not determine the action or prevent a judgment from which an appeal might be taken. The defendant could have appealed from the judgment and reviewed the order denying costs, and if necessary settled a bill of exceptions showing the proceedings resulting in a judgment dismissing the action without costs. Cord v. Southwell, 15 Wis. 211; Lauterbach v. Netzo, 111 Wis. 322, 87 N. W. 230; Feske v. Adam, supra. The appellant relies upon State v. Reesa, 57 Wis. 422, 15 N. W. 383. It will be seen from an examination of that case that judgment was entered with costs, but the court after *664the rendition of judgment refused to allow costs to be inserted in the judgment on the erroneous idea that the sixty days allowed for the taxation of costs had expired and hence the costs could not be taxed and inserted in the judgment. So the judgment was imperfect and the order prevented the judgment from being perfected. But in the case before us the record shows that the judgment was ordered without costs, on the theory that, the action being equitable, the court had the right in its discretion to deny costs, which it did. True, in the instant case the judgment erroneously recited that it was with costs, leaving a blank for the amount to be inserted. But it clearly appears from the record that the judgment ordered by the court was in fact a judgment without costs, .•and the recital with costs was mere surplusage, and doubtless would have been stricken out if the attention of the court had ’been- directed to it.. So the judgment in the case before us was in fact a perfected judgment dismissing the action without costs. The order not being appealable, the appeal must be dismissed.
By the Court. — The appeal is dismissed.